DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election, without traverse, of Groups 3, 7, 8, 12, and 14 as set forth in the Restriction/Election Requirement filed 02/02/21.

4.	The election reads on Claims 1-4, 8-10, 12, 13, and 15-20.

5.	Claims 1-20 are pending.  Claims 5-7, 11, and 14  have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-4, 8-10, 12, 13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (JP 2009-267244 A) in view of Joseph et al. (US 2015/0243893 A1).
	Takeda et al. disclose an organic electroluminescent (EL) device for the construction of a display, illumination light source, etc. comprising an organic layer interposed between a pair of electrodes; the organic layer comprises (in this order):  hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer ([0012]-[0014]).  Takeda et al. discloses the following phosphorescent compound (metal complex) as light-emitting material, which is further combined with host material ([0015]-[0017], [0106], [0108]):

    PNG
    media_image1.png
    170
    193
    media_image1.png
    Greyscale

1 =

    PNG
    media_image2.png
    219
    222
    media_image2.png
    Greyscale

as recited by the Applicant (with Ra = Rb = hydrogen, Rc = hydrogen or alkyl joined to Rb of L2 to form a multidentate ligand, and X1-11 = carbon) and L2 =

    PNG
    media_image3.png
    208
    112
    media_image3.png
    Greyscale

as recited by the Applicant (with Ra = hydrogen, Rb = hydrogen or alkyl joined to Rc of L1 to form a multidentate ligand, and X1-8 = carbon).  However, Takeda et al. does not explicitly disclose the host material as recited by the Applicant.
	Joseph et al. discloses the following compound:

    PNG
    media_image4.png
    266
    380
    media_image4.png
    Greyscale


(page 16) as (electron-transporting) host material for phosphorescent emitters; its utilization results in an organic EL device with low voltage and high efficiency ([0015]); emitters include metal complexes, with the triplet energy of the host material being greater than the triplet energy of the metal complex (dopant material) ([0123]).  It would have been obvious to incorporate Compound 13921 as disclosed by Joseph et al. as host material to the light-emitting layer of the organic EL device as disclosed by Takeda et al.  The motivation is provided by the disclosure of Joseph et al., which teaches that the utilization of its compound in such a manner results in an organic EL device with low voltage and high efficiency.
	It is also the position of the Office that the triplet energy limitations (with respect to T1H, S1H, and T1E) as recited by the Applicant will inherently be met as a result of the device as produced above.  Evidence is provided by the fact that compound 2-1 as disclosed by Takeda et al. is also a Pt-based phosphorescent complex that fully reads on the Applicant’s preferred emitter formula (see Claim 9), in addition to the fact that Compound 13921 as disclosed by Joseph et al. is identical to the Applicant’s preferred host material (see Claim 18).

Claims 1-4, 9, 10, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP 2013-191804 A) in view of Joseph et al. (US 2015/0243893 A1).
	Oshiyama et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, buffer layer, hole-transporting layer, light-emitting layer, hole-blocking layer, electron-transporting layer, buffer layer, and cathode ([0142]); the light-emitting layer comprises the following phosphorescent compound as dopant material (which is further combined with host material) ([0147]-[0148]):

    PNG
    media_image5.png
    238
    656
    media_image5.png
    Greyscale

(page 32) such that M = Pt, n = 2, and L = two different ligands in the formula as defined by the Applicant; x = y = 1 and z = 0 in the formula as defined by the Applicant; L1 =

    PNG
    media_image2.png
    219
    222
    media_image2.png
    Greyscale

as recited by the Applicant (with X1-11 = carbon, Ra = Rc = hydrogen, Rb = hydrogen or alkyl (isopropyl)) (corresponds to LB143 as recited by the Applicant in Claim 15) and L2 = 

    PNG
    media_image2.png
    219
    222
    media_image2.png
    Greyscale

as recited by the Applicant (with X1-11 = carbon, Rc = hydrogen, Ra = hydrogen or alkyl (methyl), and Rb = hydrogen, alkyl (isopropyl), or combination of heteroaryl and aryl (phenyl-substituted benzopyrrole) which is joined to a combination of amino and aryl (phenyl-substituted amino) to form a ring).  However, Oshiyama et al. does not explicitly disclose the host material as recited by the Applicant.
	Joseph et al. discloses the following compound:

    PNG
    media_image4.png
    266
    380
    media_image4.png
    Greyscale


(page 16) as (electron-transporting) host material for phosphorescent emitters; its utilization results in an organic EL device with low voltage and high efficiency ([0015]); emitters include metal complexes, with the triplet energy of the host material being greater than the triplet energy of the metal complex (dopant material) ([0123]).  It would have been obvious to incorporate Compound 13921 as disclosed by Joseph et al. as host material to the light-emitting layer of the organic EL device as disclosed by 
	It is also the position of the Office that the triplet energy limitations (with respect to T1H, S1H, and T1E) as recited by the Applicant will inherently be met as a result of the device as produced above.  Evidence is provided by the fact that 70 as disclosed by Oshiyama et al. is also a Pt-based phosphorescent complex that fully reads on the Applicant’s preferred emitter formula (see Claim 9) as well as comprising the Applicant’s preferred LB143 for L1, in addition to the fact that Compound 13921 as disclosed by Joseph et al. is identical to the Applicant’s preferred host material (see Claim 18).

Allowable Subject Matter
10.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Takeda et al. (JP 2009-267244 A) in view of Joseph et al. (US 2015/0243893 A1).  Takeda et al. disclose an organic electroluminescent (EL) device for the construction of display, illumination light source, and others comprising an organic layer interposed between a pair of electrodes; the organic layer comprises (in this order):  hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer ([0012]-[0014]).  Takeda et al. discloses the following phosphorescent compound (metal 

    PNG
    media_image1.png
    170
    193
    media_image1.png
    Greyscale

(page 55).  However, Takeda et al. does not explicitly disclose the host material as recited by the Applicant.
	Joseph et al. discloses compounds of the following form:  G1-L-G2 where G1 = 

    PNG
    media_image6.png
    282
    315
    media_image6.png
    Greyscale

([0016]); X = S ([0018]) and at least two of X1-8 = N ([0020]).  An embodiment is disclosed:

    PNG
    media_image4.png
    266
    380
    media_image4.png
    Greyscale

(page 16).  Joseph et al. discloses its inventive compounds as (electron-transporting) host material for phosphorescent emitters; its utilization results in an organic EL device with low voltage and high efficiency ([0015]); emitters include metal complexes, with the triplet energy of the host material being greater than the triplet energy of the metal complex (dopant material) ([0123]).  It would have been obvious to incorporate Compound 13921 as disclosed by Joseph et al. as host material to the light-emitting layer of the organic EL device as disclosed by Takeda et al.  The motivation is provided by the disclosure of Joseph et al., which teaches that the utilization of its compound in such a manner results in an organic EL device with low voltage and high efficiency.  However, it is the position of the Office that neither Takeda et al. in view of Joseph et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the nature of the specific host material as recited in Claim 17.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786